Title: Peter Stephen Chazotte to Thomas Jefferson, 1 October 1819
From: Chazotte, Peter Stephen
To: Jefferson, Thomas


					
						To his Excellency THOMAS JEFFERSON, ESQ.
						Philadelphia, 1st October, 1819.
					
					
					WHEN Plato depicted his imaginary just man, covered with the opprobrium of crime, although worthy of all the prizes of virtue, he was far from conceiving that a political system could ever be brought into operation, that would not only realize, but prove more perfect than his fancied republic.
					Amongst the sages who command the veneration of ages, you stand without a rival, because you alone have been bold enough to vindicate and to establish the unalienable rights of man, though opposed by the current of errors and the long rooted prejudices of a whole world: Had you not resisted the mighty tide, this now superb Republic would have exhibited Venice, with an aristocratical senate; Religion with her uncharitable intolerance; England with her corrupted Commons and her dying Liberties, and the European Continent with its nobles and barons; and every where the largest and most useful portion of mankind would have been seen toiling for the pleasures and comfort of a few privileged characters.
					Plato fancied his republic to be inhabited by demi-gods; and yet he made his ideal people ideally ungrateful, as if his object had been to deter man from ever regaining his lost liberty. The inhabitants of this living republic soar in virtue over Plato’s demi-gods; and by awarding to you the crown of merit, they have distinguished him who is most virtuous.
					As a man, permit me to return to you my thanks, for having made me sensible of my dignity; as a citizen, I tender to you my grateful acknowledgments, for those invaluable rights and privileges, which, through your instrumentality, the law has conferred upon me; and as a novice in the Republic of Letters, where your name is enrolled among the most eminent philosophers, I respectfully request you to accept the dedication of a work, yet incomplete, and from the pen of one whose moderate talents debar his entering the majestic Temple of the Sciences, where you have long and deservedly occupied the presidential chair.
					
					Your condescension will be an honour conferred on an humble individual, whose object is to lay at the feet of him who sits so conspicuously high, a small tribute of his admiration and respect.
					May heaven gladden your heart and give you bodily health, that we may long enjoy the presence of the advocate of Liberty receiving the blessings of his happy fellow-citizens, is the ardent wish of him who remains with sentiments of regard and veneration,
					
						Your excellency’s Very humble and obedient servant,
						
							PETER STEPHEN CHAZOTTE.
						
					
				